                    UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA,
                                                                   DECISION and ORDER
-vs-
                                                                   17-CR-6016
                                                                   17-CR-6017
RICHARD LEON WILBERN,

                     Defendant.
____________________________________


       On January 24, 2017, a federal grand jury returned two indictments against

Defendant, each assigned a separate docket number. The first indictment charges

Defendant with felon in possession of a weapon in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2), 17-CR-6016, ECF No. 6. The second indictment charges Defendant with credit

union robbery in violation of 18 U.S.C. § 2113(a) and murder with a firearm in furtherance

of a crime of violence in violation of 18 U.S.C. §§ 924(c)(1)(A)(iii) and 924(j)(1), 17-CR-

6017, ECF No. 15. These cases were both referred by text orders of the undersigned,

entered on January 24, 2017, to the Hon. Jonathan W. Feldman, United States Magistrate

Judge, pursuant to 28 U.S.C. § 636(b)(1)(A)–(B), 17-CR-6016, ECF No. 7 and 17-CR-

6017, ECF No. 16. With respect to the indictments, Defendant filed several pretrial motions

as reflected in the following chart:1




       1
        The Court has modified slightly the two charts created by Judge Feldman in his Report and
Recommendation, 17-CR-6016, ECF No.96; 17-CR-6017, ECF No. 124, that is the subject of this
Decision and Order.
                                        CHART A

     DOCUMENT NAME             17-CR-6016               17-CR-6017
 1   Indictment                ECF #6                   ECF #15
 2   Motion for Disclosure     ECF #25                  ECF #39
     of Pretrial Material
 3   Motion for Timely                                  ECF #76
     Disclosure of Conflicts
 4   Motion to Dismiss                                  ECF #77
     Count 2
 5   Motion to Change                                   ECF #78
     Venue
 6   Motion to Suppress        ECF #60 (Franks)         ECF #80 (Franks);
     Evidence (DNA)                                     statements and DNA
                                                        sample
     Motion to Exclude                                  ECF #81
 7   Evidence and for
     Daubert Hearing
 8   Motion for Brady                                   ECF #82
     Disclosure and
     Suppression of ID
     Evidence
 9   Motion to Suppress        ECF #74                  ECF #103
     Evidence (jail calls)

Judge Feldman heard oral argument on Defendant’s applications on October 23, 2018,

and on January 22, 2019.

      On April 19, 2019, Judge Feldman filed his Report and Recommendation (“R&R”),

17-CR-6016, ECF No. 96; 17-CR-6017, ECF No. 124, recommending the following:




                                          -2-
                                        CHART B

     DOCUMENT NAME           17-CR-6016           17-CR-6017        DISPOSITION
 1   Motion for Disclosure   ECF #25              ECF #39           Granted in part
     of Pretrial Material                                           and denied in
                                                                    part
 2   Motion for Timely                            ECF #76           Granted
     Disclosure of
     Conflicts
 3   Motion to Dismiss                            ECF #77           Recommend
     Count 2                                                        deny
     Motion to Change                             ECF #78           Denied without
 4   Venue                                                          prejudice to
                                                                    renew
     Motion to Suppress      ECF #60              ECF #80           Recommend
 5   Evidence (DNA)          (Franks)             (Franks);         deny
                                                  statements and
                                                  DNA sample
 6   Motion to Exclude                            ECF #81           Denied without
     Evidence and for                                               prejudice to
     Daubert Hearing                                                renew
     Motion for Brady                             ECF #82           Denied in part
     Disclosure and                                                 and denied
 7   Suppression of ID                                              without
     Evidence                                                       prejudice to
                                                                    renew in part
 8   Motion to Suppress      ECF #74              ECF #103          Recommend
     Evidence (jail calls)                                          deny


       On June 3, 2019, Defendant timely made two filings objecting to the R&R, 17-CR-

6016, ECF No. 100; 17-CR-6017, ECF No. 128 & 129. In that regard, with respect to the

first filing, 17-CR-6016, ECF No. 100; 17-CR-6017, ECF No.128, Defendant objects as

follows:



                                          -3-
       1)      the Court should reject the R&R and issue an order dismissing count two of
               indictment 17-CR-6017;

       2)      the Court should reject the R&R and either recommit the matter to the
               magistrate judge or itself conduct a hearing pursuant to Franks v. Delaware,
               438 U.S. 154 (1978), and following a hearing, order the evidence derived
               from the search warrants at issue suppressed;2

       3)      the Court should reject the R&R and either recommit the matter to the
               magistrate judge for the making of factual findings or, in the alternative, the
               Court should make factual findings and order suppression of statements and
               evidence;

       4)      the Court should reject the R&R and order suppression of the jail telephone
               calls.

       As to the second filing, 17-CR-6017, ECF No. 129, Defendant objects to Judge

Feldman’s recommendation that his application for a pretrial hearing addressing

identification procedures be denied.

       Pursuant to 28 U.S.C. § 636(b)(1), this Court must make a de novo determination

of those portions of Magistrate Judge Feldman’s R&R to which objections have been

made. The Court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.

       At the outset, the Court notes that Defendant has not objected to Judge Feldman’s

recommendations as referenced in Chart B with respect to numbers 1, 2, 4, and 6,3 supra.


       2
         Absent a Franks argument, Defendant would face the “good faith” hurdle in trying to
prevail on his application for suppression “of the evidence derived from the search warrants at
issue.”United States v. Leon, 468 U.S. 897, 104 S. Ct. 3405, 82 L. Ed. 2d 677 (1984)
       3
         While Defendant has not objected to Judge Feldman’s recommendation that his motion
to exclude evidence and for a Daubert hearing be denied without prejudice with leave to renew, he
did request, agreed to, and was granted a prospective interest-of-justice speedy trial exclusion,
pursuant to18 U.S.C. § 3161(h)(7)(A) & (B), until July 30, 2019, to present additional information to
this Court with respect to his application, 17-CR-6017, ECF No.131. Defendant’s Response Relating
to Daubert Hearing Request, 17-CR-6017, ECF. No. 139, was timely filed on July 30, 2019.

                                                 -4-
Accordingly, the Court need not address those recommendations in this Decision and

Order. The Court now turns its attention to those recommendations to which objections

were made.

Chart B, Number 5. Motion to Suppress Evidence and for Franks Hearing on the
Basis that Affidavit in Support of Search Warrant for 23 Tubman Way was Based on
Misleading Statements and Material Omissions (17-CR-6016, ECF No. 60;
17-CR-6017, ECF No. 80).

      Upon a de novo review of the R&R, and after consideration of Defendant’s

objections, the Court accepts Judge Feldman’s proposed findings and recommendations.

Accordingly, the application to suppress evidence and for a Franks Hearing is denied.

Chart B, Number 5. Motion to Suppress Statements and DNA Sample, 17-CR-6016,
ECF No. 60

      On page 13 of “Objections to the Report and Recommendation of April 19, 2019,”

17-CR-6016, ECF No. 100, in connection with the heading, Section IV, Defendant argues

that the “Court Should Reject the R & R and Either Recommit the Matter to the Magistrate

Judge for the Making of Factual Findings or, in the Alternative, the Court Should Make

Factual Findings and Order Suppression of Statements and Evidence.” In that regard,

Defendant was interviewed by law enforcement on three separate occasions, and for each

interview a video/audio recording was made. At the second interview, Defendant was

asked to seal an envelope from which a sample of his DNA was obtained. These

recordings were provided to Judge Feldman, along with copies of relevant email and text

messages. Defendant maintains that, although it is presumed that Judge Feldman

reviewed the recordings and documents submitted to him, he erred by failing to make

specific findings in support of the legal conclusion that he reached in recommending that

suppression of the statements and DNA sample be denied.

                                           -5-
        The Government maintains in footnote 15, p. 52 of its Response, 17-CR-6017, ECF

84, to Defendant’s pretrial motions that “[g]iven the clarity of the video, neither the

conversational tone of the encounter, nor the conduct of the participants, nor the actual

words spoken can be in dispute.” The Court, nonetheless requested and was provided with

the recordings4 and pertinent documents in question, which it has reviewed and will, as

suggested by Defendant, make its own findings of fact. At the outset, and to place the

Court’s findings of fact in context, it appears undisputed that in March of 2016, law

enforcement developed information which led it to believe that Defendant was the

perpetrator of the crimes for which he now stands accused in Indictment No. 17-CR-6017.

Subsequently, law enforcement learned that Defendant had contacted the Federal Bureau

of Investigation’s (“FBI”) public access line on more than one occasion to bring to the FBI’s

attention a fraud pertaining to real estate. The FBI contacted Defendant at the cell phone

number he left on the public access line and invited him to its Rochester Office for the first

of what turned out to be three interviews. The Court now makes the following findings of

fact.

        The first interview of Defendant by two members of the FBI occurred on July 7,

2016. Pursuant to his request to speak to the FBI, Defendant transported himself to the

Rochester FBI office accompanied by his toddler son, who, on the recording, the Court

approximates to be about one to one and a half years old. The interview began about

12:15 p.m. and lasted until about 1:26 p.m. At all times, Defendant’s son was with him and


        4
        The recordings consisted of five DVD’s relating to three dates, July 7, 2016 (two discs
labeled 1 of 2 and 2 of 2), July 19, 2016 (one disk labeled 1 of 1), and September 28, 2016 (labeled
1 of 2 and 2 of 2). The Court notes that, as to the July 7, 2016, interview, the DVD labeled 2 of 2
only shows an empty interview room.

                                                -6-
at various times during the interview, Defendant provided his son a bottle, presumably filled

with water, from which the child drank and from which Defendant also drank. Additionally,

at various times on July 7, 2016, both Defendant and his son ate from a bag of what

appears to be potato chips or the like. At no time during the interview was Defendant

restrained in any fashion and he and his son were free to move about as they pleased.

During the interview, Defendant can be seen with his cell phone in his hand while

conversing with the FBI agents, who wore plain clothes and whose weapons, if they had

them, were in no way visible. Defendant indicated he had not been around for two months

because he had been participating in a pharmaceutical study in Texas. When asked about

what brought him to the FBI office, Defendant said that he had been trying to get in touch

with the FBI for about two months. He started speaking about being illegally evicted from

his residence. When one of the agents responded that an eviction does not sound like

something the FBI does, Defendant suggested that the eviction was fraudulent. He said

that he had a lawyer, but that the opposing law firm had made big contributions to the

judge who decided the eviction. As to the eviction, he complained about his personal items

being put in a dumpster. Defendant then provided information about what he believed to

be a real estate scam. He explained that in April of 2016, he and his fiancée were looking

for a place to rent. He said that his fiancée had located a residence to rent, possibly on

Craigslist, although he wasn’t sure. He called the number provided, spoke to a man, who

said he was a pastor and that he was very busy. The man to whom Defendant spoke said

the house, which was at 82 Southern Parkway in Brighton, was renting for $1,500 to

$1,700 a month. Defendant said to the agents that it sounded fishy to him. The residence

had an in-ground pool and five to six garages, and he believed it should be renting for a

                                             -7-
lot more, somewhere in the neighborhood of $4,000. According to Defendant, this man

sent him an application by email, which Defendant said he completed, and which

application Defendant was informed was accepted. Defendant said the man to whom he

spoke wanted him to send money to Virginia. Defendant went and looked around 82

Southern Parkway, but didn’t go inside. He then called the realtor whose name was listed

on the sign on the property. Defendant spoke to the realtor who was a woman and

concluded that she was involved in the scam. Defendant showed the agents

communications from the pastor that he received. At times throughout the interview,

Defendant complained about his eviction. The interview concluded with one agent

indicating that he would be in touch and that maybe they could do something proactive.

Defendant and his son then left the interview room.

      With respect to the July 7, 2016, interview, Defendant did not appear to be sick or

injured in any way, nor did he complain about being sick or injured. He responded to the

questions asked by the agents and his responses were coherent. His speech was not

slurred, and he did not, on the recording, appear to be intoxicated. He never asked for a

lawyer, nor did he ever indicate that he did not want to talk to the agents. Neither agent

made him any promises, nor did either agent threaten him or physically abuse him in any

way to get him to converse.

      The second interview with Defendant occurred on July 19, 2016, and was brief in

duration, beginning at about 8:32 a.m. and ending at about 8:38 a.m. Defendant arrived

at what appears to be the same interview room as shown in the July 7, 2016, recording at

about 8:30 a.m. He can be seen wearing a baseball cap and glasses. The agents, who

were in plain clothes, entered the interview room at about 8:32 a.m. If the agents were

                                           -8-
armed, their weapons were not visible. After entering the interview room, the agents had

a discussion with Defendant about using him as a confidential source and said that they

would give him a confidential number. Of note, during his conversations with the agents,

Defendant again brought up his eviction. With regard to being a confidential source, it was

explained to Defendant that, with his permission, as a confidential source, any

conversations he had would be recorded. Defendant was asked, as a confidential source,

to complete a document, sign it, place it in an envelope, seal the envelope, and initial over

the seal, all of which Defendant did voluntarily, not as the result of any type of coercion.

When this was completed, one of the agents said “that’s all we need.” Defendant then left

the room. On July 19, 2019, Defendant was not restrained in any way or physically abused

in any fashion. He was not threatened in any way, nor was he promised anything to

cooperate. Defendant responded to questions asked and his responses were coherent. He

did not appear to be sick or injured, nor did he complain that he was sick or injured. His

speech was not slurred, and he did not appear in any way to be intoxicated. He never

indicated that he did not want to talk to the agents, nor did he ever indicate that he wanted

an attorney.

       The third interview with Defendant occurred on September 28, 2016, in what

appears to be the same interview room where the first two interviews took place. It began

at about 9:20 a.m. and ended at about 11:51 a.m. at which time Defendant requested an

attorney and was arrested.

       The agents were again in plain clothes, and, if they were armed their weapons were

not visible. At the outset, Defendant and the agents talked about people getting sick, drug

studies and how they are conducted apart from the pharmaceutical companies, and about

                                             -9-
how drug companies operate with specific mention of Pfizer. They conversed about

Defendant’s eighty-five-year-old mother and his two brothers, one of whom Defendant

indicated that he did not like. One of the agents told Defendant that they get background

information from “everybody we work with and talk to.” Defendant mentioned that he was

homeless, living out of his car. There was discussion of how Defendant could be paid for

his cooperation, with one agent advising him that it was easier to pay bills than obtain cash.

Defendant went on to describe how he and his fiancée broke up. He related how she went

through his phone, and how she did not understand his relationships before her. Defendant

told the agents that a prominent woman in Rochester had sent him nude photos of herself.

Defendant said it was a problem because his fiancée went through his stuff, but that he

stops to see her and his son. He indicated that she made him get physical with her, that

she attacked him, and that she put him in uncomfortable situations. He also brought up his

eviction again, and spoke about his lawsuit against American Tax Funding, and the fact

that he had to pay attorney’s fees of $3,000.

       At about 9:46 a.m., the agents returned to why they asked Defendant to come in.

They went over Defendant’s travel out of the country. In that regard, in trying to help

Defendant to remember dates of travel, one agent related that 9/11 helps him to remember

time frames for events in his life. Defendant then discussed his travel to Japan, and he

spoke about someone teaching his son how to shoot a basketball. An agent asked

Defendant about driving and flying when traveling. At about 10:05 a.m., one of the agents

indicated to Defendant that they were aware of his prior criminal record about which they

needed to speak with him. The agent explained to Defendant that whenever they talk about

someone’s criminal activity they are required to advise that person of his constitutional

                                             -10-
rights. Defendant was then given his Miranda warnings and asked two questions. The first

was “Do you understand?” to which Defendant replied “Yes.” Then when asked “Are you

willing to talk to us?,” Defendant nodded his head up and down. The agents then engaged

Defendant in a discussion about his prior criminal activity and contact with police.

Defendant spoke to the agents about a number of subjects, including his thoughts on

racism, his work history, the first time Defendant saw “Black Power,” his plan to do stand-

up comedy in L.A. and London, and how he missed the stage. Defendant was asked about

his termination from Xerox, the areas in which he worked at Xerox, and the lawsuit he had

against Xerox. Defendant stated he loved the friends he made and people he met at Xerox.

He also mentioned that he previously worked at Kodak. At about 11:18 a.m., Defendant

was asked if, when he was fired from Xerox, he closed down his accounts at the credit

union. When asked specifically if he had an account with Xerox, he responded, of course.

He was asked if everyone who worked at Xerox used the credit union and responded he

was sure they did. Defendant was asked if there was a credit union in Xerox (presumably,

if there was still one), and he responded that he did not know if there was still one there

now because he had not been there. He went on to say that if you work for a place, why

not do business with them. Defendant also mentioned that he had previous accounts first

with Bank of America and then Wells Fargo. Defendant was asked if, when fired by Xerox,

he closed down his accounts at the credit union. He responded that he did not remember,

but that he probably did and that he was pretty sure that if he had money in the credit

union, he would have withdrawn it. He mentioned getting something from Xerox a couple

weeks before requesting confirmation of his address, but that he did not send it back. The

conversation turned again to Defendant’s brother, and then shifted to Defendant getting

                                           -11-
kicked out of his house in Fairport. Defendant related how, after leaving Fairport, he

managed to keep his son enrolled in the Fairport School District, although he should not

have been. Defendant was asked if he kept in touch with anyone with whom he had

worked at Xerox, and he said no. Defendant then spoke about the diverse work force at

Xerox. There was about a three minute break in the conversation from about 11:40 a.m.

to 11:43 a.m. When the interview resumed, Defendant asked how the agents were going

to use him and was told that they were still trying to figure that out, but, since Defendant

was homeless, there had to be a way that they could help him out. At approximately 11:44

a.m., Defendant was specifically asked if he remembered the last time that he was at the

credit union at Xerox, and he responded no. He was then asked to think back to the time

when he was there. He said he could not and questioned the relevance. Defendant was

asked if he watched television, and he responded, of course, sports. One of the agents

then entered into a discussion about crime shows and forensics, making a point that

something is always taken and something is always left behind. Defendant said he did not

watch crime shows.

       Starting at about 11:46 a.m. the following exchanges occurred:

       FBI:                 . . . And I’m going to continue to be straight forward with you.
                            I’m not trying to beat around the bush. I’m not trying to play
                            tricks on you, no. You’re being honest with us and I believe
                            you’re being honest with us and I’d like to continue with that
                            relationship that we have going and I know you’re not a dumb
                            guy. I know you’re a smart guy and I know that you probably
                            have an idea where I’m going.

       DEFENDANT:           Not really. That’s what I’m asking.

       FBI:                 Can I show you a picture?

       DEFENDANT:           I don’t want to see no pictures.

                                            -12-
FBI:         (unintelligible)

DEFENDANT:   Am I free to leave? I don’t know where we going. I was talking
             to you guys and you guys were helping me.


FBI:         We’re trying to get some information.

DEFENDANT:   But not related to what I came in for. I came in to help you
             guys, I believe, to put an end to someone out there doing
             whatever it is they was doing, correct?
             (both investigators say that’s correct)


DEFENDANT:   So are we still on that track or are we off that track is that what
             we working on or are we working on something else? That’s all
             I want to know. If we working on something else and I’m not
             under arrest, I’d like to leave because I don’t feel that you guys
             are open and honest with me. I don’t know where we’re going.
             I just don’t want to continue the conversation.


FBI:         Well, and that’s your right. That’s your prerogative. I want you
             to understand that. I would like to continue the conversation
             because I think that there’s, we talked about before, there’s
             always a reason, there’s a reason.


DEFENDANT:   For what?

FBI:         For the way things go down, the way things happen. You’re
             always getting backed into corners. You’re always getting shit
             on, quite frankly, a lot of cases, a lot of lawsuits, you know,
             getting into car accidents, you know, your fiancée going
             through your shit.


DEFENDANT:   What does that have to me helping you guys?

FBI:         I’m trying to understand you and about you. You know,
             there’s—like I started, you know, we try to get all the skeletons
             out of the closet, you know, try to find out if there’s something
             out there that we need to know about, something more.



                                -13-
DEFENDANT:   Mm-mm.

FBI:         This is all part of the process.

DEFENDANT:   Conversation is over.

FBI:         You can listen to us. You don’t have to say anything. Just sit
             there and listen to us.


DEFENDANT:   I’d like to leave. Whatever you read to me, I’d like to invoke it
             and I’d like to leave. If I’m not leaving, then arrest me. We
             done.


FBI:         You don’t want to hear any more? You don’t want to hear
             anything else we have to say?


DEFENDANT:   No, you guys are not being up front with me. I thought I was
             helping you guys.


FBI:         When was the last time you were at the bank?

DEFENDANT:   You haven’t done anything that I’ve asked you to do.

FBI:         That’s not entirely true.

DEFENDANT:   I told you my case, you didn’t do anything to assist me with
             that.


FBI:         I think that there’s an explainable reason why things went bad
             that day.


DEFENDANT:   What day are you talking about?

FBI:         August 12, 2003.

DEFENDANT:   I don’t know what you talking about.

FBI:         Everybody knows about the incident.


                             -14-
       DEFENDANT:            So, from this point on, I’d like to see an attorney. I don’t want
                             to talk to you guys.


       With respect to the September 28, 2016, interview, Defendant was not physically

abused in any fashion or threatened in any way to get him to speak with the agents. He

wasn’t promised anything to get him to speak with the agents. He was only told that he

could be paid for his cooperation and, in that regard, it would be easier to pay his bills than

get him cash. Defendant responded to questions asked and his responses were coherent.

He did not appear to be sick or injured, nor did he complain that he was sick or injured. His

speech was not slurred, and he did not appear in any way to be intoxicated. Up to the point

he indicated that he did not want to continue the conversation, Defendant did not say that

he did not want to talk to the agents, nor did he say he wanted an attorney.

       Based upon the Court’s own findings of fact, and upon a de novo review of the legal

conclusions and law as set forth in the R&R, and after consideration of Defendant’s

objections, the Court accepts Judge Feldman’s recommendations as follows. Defendant’s

application to suppress his DNA sample is denied. Defendant’s application to suppress

statements is denied as to the July 7, 2016, and July 19, 2016, interviews, and denied as

to the September 28, 2016, interview up to the point Defendant stated, “I just don’t want

to continue the conversation.”5




       5
          The Government, in correspondence dated November 5, 2018, 17-CR-6017, ECF No. 92,
and in correspondence dated June 25, 2019, stated that as to the September 28, 2016, interview
it intended to offer pre-Miranda statements: 09:36:21 through 09:36:51 & 09:46:54 through
09:56:16 and post-Miranda statements: 10:05:10 through conclusion of video. The Court’s ruling
limits the post-Miranda statements that the Government may offer and these statements may be
further limited based upon relevancy and prejudice.

                                             -15-
Chart B No. 3 Motion to Dismiss Count 2, 17-CR-6017, ECF No. 77

      Defendant moves to dismiss Count 2 of Indictment 17-CR-6017 on the basis that

the violation of 18 U.S.C. § 2113(a), as charged in the count is not categorically a crime

of violence. Count 2 reads as follows:

      Murder with Firearm in Furtherance of a Crime of Violence

      On or about August 12, 2003, in the Town of Webster, in the Western District
      of New York, the defendant, RICHARD LEON WILBERN, during and in
      relation to a crime of violence for which he may be prosecuted in a court of
      the United States, that is, a violation of Title 18, United States Code,
      Sections 2113(a) and 2113(e), committed in the manner set forth in Count
      1 of this Indictment, the allegations of which are incorporated herein by
      reference, did knowingly and unlawfully use, carry and discharge, and in
      furtherance of such crime, did knowingly and unlawfully possess and
      discharge a firearm, in violation of Title 18, United States Code, Section
      924(c)(1)(A)(iii), and in the course of those violations, the defendant caused
      the death of Raymond Batzel through the use of such firearm, which killing
      was murder as defined in Title 18, United States Code, Section 1111, in that
      the defendant, with malice aforethought, and in the perpetration of, and
      attempt to perpetrate robbery, did unlawfully kill Raymond Batzel willfully,
      maliciously, and with premeditation by shooting him with a firearm. All in
      violation of Title 18, United States Code, Sections 924(c)(1)(A)(iii) and
      924(j)(1).

      In the wake of the United State Supreme Court decisions in Johnson v. United

States,__U.S.__, 138 S. Ct. 2551(2015), Sessions v. Dimaya, __U.S.__, 135 S. Ct. 1204

(2018), Stokeling v. United States,__U.S.__, 139 S. Ct. 544 (2019), and, most recently,

United States v. Davis, __ U. S. __,139 S. Ct. 2319 (2019), the government and Defendant

agree that the Court must apply the categorical approach and that the fact specific

approach for resolution by the jury, and approved by the Second Circuit in United States

v. Barrett, 903 F. 3d 166 (2d Cir. 2018) has been abrogated by Davis.

      That resolved, what exactly is the categorical approach? With respect to whether

an offense is a crime of violence, the Second Circuit explained:

                                           -16-
      To determine whether a crime is a “crime of violence” under § 924(c)(3)(A),
      we apply the so-called “categorical approach.” Under this “approach,” we
      evaluate whether “the minimum criminal conduct necessary for conviction
      under a particular statute” necessarily involves violence. In doing so, we
      focus only on the elements of the offense and do not consider the particular
      facts of the underlying crime.

United States v. Hendricks, 921 F.3d 320, 327 (2d Cir. 2019). The Hendricks court further

explained:

      We have recently held that § 2113(a) is a “divisible” statute because it
      contains two separate paragraphs that “delineate[ ] two methods of
      committing” credit union robbery. In this case, there is no dispute that Robert
      was charged with, and convicted of, the first method of committing credit
      union robbery—namely, “by force and violence, or by intimidation.” We
      therefore must determine whether credit union robbery “by force and
      violence, or by intimidation” categorically constitutes a “crime of violence.”
      Perhaps unsurprisingly, we conclude that it does.

Id. The “recently held” case to which Hendricks refers is United States v. Moore, 916 F.3d

231 (2d Cir. 2019) where the Second Circuit held:

      In the event a statute criminalizes multiple acts in the alternative, thereby
      defining multiple crimes, it is considered “divisible,” and we apply the
      modified categorical approach. Id. A statute is not considered divisible if,
      instead of defining multiple crimes, it lists various factual means of
      committing a single crime. Id. For example, a statute that prohibits “the lawful
      entry or the unlawful entry of a premises with intent to steal” is divisible
      because it criminalizes two alternative offenses—the less serious offense of
      burglary with lawful entry and the more serious offense of burglary with
      unlawful entry. See Mathis v. United States, ––– U.S. ––––, 136 S. Ct. 2243,
      2249, 195 L. Ed. 2d 604 (2016) (internal quotations omitted). In a case like
      that, a court would apply the modified categorical approach and look to “a
      limited class of documents,” such as “the indictment, jury instructions, or plea
      agreement and colloquy” to determine which of those two alternative
      offenses was the offense of conviction. Id. (internal quotations omitted). The
      court would then return to the categorical analysis and compare the elements
      of the offense of conviction with the elements of the relevant generic offense.
      Id.

      The parties do not contest that § 2113(a) of the federal bank robbery statute
      is divisible, and we agree. That subsection delineates two methods of
      committing the crime of bank robbery: (1) “by force and violence, or by

                                            -17-
       intimidation” or (2) “by enter[ing] or attempt[ing] to enter” a federal financial
       institution “with intent to commit ... any felony affecting” such financial
       institution “and in violation of any statute of the United States, or any
       larceny.” 18 U.S.C. § 2113(a). Therefore, § 2113(a) is divisible, and we may
       look to Moore’s plea agreements to determine under which method he was
       convicted. See United States v. Wilson, 880 F.3d 80, 84 n.3 (3d Cir. 2018)
       (accepting the district court’s determination that § 2113(a) is divisible
       because it contains two separate paragraphs, each containing a separate
       version of the crime of federal bank robbery); United States v. Rinker, 746
       F. App’x 769, 772 n.21 (10th Cir. 2018) (unpublished) (collecting cases); see
       also Jones II, 878 F.3d at 16.

United States v. Moore, 916 F.3d 231, 238 (2d Cir. 2019).

       18 U.S.C. § 2113 in pertinent part reads as follows:

       (a) Whoever, by force and violence, or by intimidation, takes, or attempts to
       take, from the person or presence of another, or obtains or attempts to
       obtain by extortion any property or money or any other thing of value
       belonging to, or in the care, custody, control, management, or possession of,
       any bank, credit union, or any savings and loan association; or

       Whoever enters or attempts to enter any bank, credit union, or any savings
       and loan association, or any building used in whole or in part as a bank,
       credit union, or as a savings and loan association, with intent to commit in
       such bank, credit union, or in such savings and loan association, or building,
       or part thereof, so used, any felony affecting such bank, credit union, or such
       savings and loan association and in violation of any statute of the United
       States, or any larceny–

Moore and Hendricks indicate that 18 U.S.C. § 2113(a) is divisible into two parts, each part

beginning with the word “Whoever,” with each part delineating a separate method of

committing credit union robbery. Since robbery is generically defined as forcible stealing,

the Court fails to see how part 2 of 2113(a), entering a bank, credit union, or any savings

and loan association with intent to commit a felony affecting such bank, credit union, or any

savings and loan association can be referred to as a second method of committing bank

robbery. It sounds more like bank burglary. However, more to the point, what about the

third way of violating the first part of 2113(a), (which Hendricks and Moore hold to be a two

                                             -18-
part statute): obtaining bank, credit union, or savings and loan property by extortion. As

Moore explained, having identified which part of this two-part statute is at issue, we must

return to the categorical approach detailed in Hendricks, supra. If we do as directed, must

we not logically conclude that, since the first part of 2113(a) can be violated by extortion,

which does not necessarily involve violence, it is not categorically a crime of violence any

more than the “bank burglary” set forth in the second part of 2113(a), which Hendricks and

Moore refer to as a second way of committing bank robbery?

       If this all sounds confusing, it is. As the Second Circuit has remarked:

       The aspirations behind the categorical approach first articulated in Taylor
       were worthy ones. The Supreme Court hoped to remain faithful to “ACCA’s
       text and history[,] ... avoid[ ] the Sixth Amendment concerns that would arise
       from sentencing courts’ making findings of fact that properly belong to juries[,
       a]nd ... avert[ ] ‘the practical difficulties and potential unfairness of a factual
       approach.’” Descamps, 570 U.S. at 267, 133 S. Ct. 2276 (quoting Taylor,
       495 U.S. at 600–01, 110 S. Ct. 2143). But the laudable goals motivating this
       approach have not been realized. See Mathis, 136 S. Ct. at 2258 (Kennedy
       J., concurring) (labeling the categorical approach “a system that each year
       proves more unworkable”); Transcript of Oral Argument at 26, Stitt, 139 S.
       Ct. (No. 17-765) (Alito J.) (characterizing the Court’s categorical approach
       jurisprudence as “one royal mess”).

       In hindsight, judicial difficulties with the categorical approach might have
       been expected. The approach demands that federal courts employ an
       analysis for which they are not constitutionally (or practically) suited. While
       cases such as Evans’s undoubtedly pose an actual case or controversy as
       the Constitution demands, see U.S. Const. art. III § 2, cl. I, the categorical
       approach paradoxically instructs courts resolving such cases to embark on
       an intellectual enterprise grounded in the facts of other cases not before
       them, or even imagined scenarios. Courts are required to discern the outer
       reaches of countless federal and state statutory provisions in an exercise
       most reminiscent of the law school classroom, and quite alien to courts’
       well-established role of adjudicating “concrete legal issues, presented in
       actual cases, not abstractions.” United Public Workers v. Mitchell, 330 U.S.
       75, 89, 67 S. Ct. 556, 91 L.Ed. 754 (1947) (quotation marks omitted).

       A solution lies with two sources: Congress, which can “amend[ ] the ACCA,”
       and the Supreme Court, which may “revisit its precedents in an appropriate

                                              -19-
       case.” Mathis, 136 S. Ct. at 2258 (Kennedy J., concurring) (calling for a
       reconsideration of the categorical approach should “continued congressional
       inaction” persist). Mindful of the competing textual, constitutional, and
       practical concerns underpinning the categorical approach, we offer no
       opinion as to which of the many proposed solutions—from a conduct-specific
       approach to eliminating mandatory minimums—may be appropriate. We ask
       only that Congress or the Supreme Court take action. Until such time, the
       litany of ACCA challenges will continue, as will our efforts faithfully to apply
       the categorical approach, however awkward its demand that judges deciding
       cases act, instead, the part of law school professors spinning out
       hypotheticals.

United States v. Evans, 924 F.3d 21, 31–32 (2d Cir. 2019). For an illustration of this

confusion, we need look no further than the court appearance held in this case on

Tuesday, July 16, 2019, 17-CR-6017, ECF No. 134. Initially at that appearance, specifically

to address the effect of the Supreme Court’s decision in Davis, the government maintained

that the modified categorical approach was dead and that 2113(a), in its entirety was,

categorically a crime of violence. However, by the end of the court appearance the

government retreated from this position in favor of arguing that 2113(a) is divisible into

three parts (not two as held in Hendricks and Moore) and, relying on the modified

categorical approach to determine that the part of 2113(a) charged in Count 2 was taking

property by force and violence or intimidation, argued that this was categorically a crime

of violence. In support of its position, the government relied on Evans, where the Second

Circuit cited to the Ninth Circuit case of United States v. Watson, 881 F. 3d 782, 786 (9th

Cir. 2018). In Watson, the Ninth Circuit stated that “2113(a) contains at least two separate

offenses, bank robbery and bank extortion.” (In making this statement, the Watson court

obviously was referring only to the first “Whoever” clause in § 2113(a).) However, this

language in Evans was dicta, since Evans was decided under the pre-1986 version of

2113(a) which did not include the extortion language. Moreover the Evans court specifically

                                             -20-
stated “we need not decide whether bank extortion qualifies as a crime of violence.” United

States v. Evans, 924 F 3d at 28.

       Despite the fact that the Court is skeptical that Count 2 categorically charges a

crime of violence, in the end, this Court is bound by the Second Circuit’s holding in

Hendricks that bank robbery committed by force and violence or by intimidation is

categorically a crime of violence for the purposes of § 924(c)(1)(A). Accordingly, based on

that holding the Court, upon de novo review, must necessarily deny the motion to dismiss

Count 2.6

Chart B No. 7 Motion for Suppression of ID Evidence; ECF No. 82 (17-CR-6017)

       Defendant objects to Judge Feldman’s recommendation that his motion “for

disclosure of pretrial identification procedures and witness identities be denied,” and his

recommendation that denial be “without prejudice to renew with respect to suppression of

that evidence as best made in a motion in limine before [this Court].” Objections to Report

and Recommendation filed April 19, 2019, 17-CR-6017, ECF No. 129, p1. The

identification testimony that the Government seeks to elicit at trial is testimony from five


       6
          Apparently in light of the Supreme Court decisions cited above and the arguable
inconsistencies in the application of the categorical approach discussed above, the
government indicated at a August 14, 2019, court appearance that it is considering whether
to pursue Count 2. As discussed in our court appearance on July 16, 2019, 17-CR-6016,
ECF No. 104; 17-CR-6017, ECF No. 134, if convicted of a violation of 18 U.S.C.
§§ 2113(a) and 2113(e) as charged in Count 1, Defendant faces mandatory life
imprisonment. He obviously can not be convicted of Count 2 unless first convicted of Count
1, and if convicted faces a consecutive sentence of “imprisonment for any term of years
or for life.” 18 U.S.C. § 924(j). Also, for mandatory life, pursuant to 18 U.S.C. § 2113(e),
the government need only prove beyond a reasonable doubt that, if Defendant did commit
the credit union robbery as charged in Count 1, in the course of doing so, he killed any
person. However, with respect to Count 2, the government, to invoke the penalty of 18
U.S.C. § 924(j)(1), would have to prove beyond a reasonable doubt the crime of Murder
in violation of 18 U.S.C. 1111.

                                            -21-
individuals who will testify that the person in surveillance photographs, which they were

shown, is Defendant with whom they were familiar. In this regard, the government

contends that none of these individuals “actually witnessed the crime, but rather they all

are ‘personally familiar’ with the defendant. The government intends to use these

witnesses at trial to make an in-court identification of the defendant pursuant to Federal

Rule of Evidence 701. . . .” R&R, p. 24, quoting Government’s Response to Defendant’s

Pretrial Motions, 17-CR-6017, ECF No.84, p.63, 65.

       While none of the five prospective government witnesses was an eyewitness to the

crime, the Court assumes arguendo that what occurred with respect to each was some

type of pretrial identification procedure. After all, presumably each prospective witness will

take the stand and identify Defendant as someone whom he or she has known, be shown

surveillance photographs, and testify that, in his or her opinion, it is the Defendant in the

photographs.

       With respect to determining the admissibility of in-court identification testimony

subsequent to arguably suggestive pretrial identification procedures, the Supreme Court

has established a two-part test. First, courts must determine whether the “identification

procedure was so impermissibly suggestive as to give rise to a very substantial likelihood

of irreparable misidentification.” Simmons v. United States, 390 U.S. 377, 384 (1968); see

also Manson v. Brathwaite, 432 U.S. 98, 105–14 (1977); Neil v. Biggers, 409 U.S. 188,

196–97 (1972); United States v. Concepcion, 983 F.2d 369, 377 (2d Cir.1992). If the

procedure is determined to be impermissibly suggestive, then courts must determine,

under the totality of the circumstances, whether the identification was nevertheless reliable.

See Manson, 432 U.S. at 114 (“reliability is the linchpin in determining the admissibility of

                                             -22-
identification testimony”); see also Biggers, 409 U.S. at 199. If a court determines the

identification to be reliable, testimony about the identification is admissible. Manson, 432

U.S. at 114.

       With respect to the admissibility of identification testimony pursuant to Rule 701 in

the circumstance presented here, the Court is guided by the Western District of Kentucky,

which in a well-reasoned decision observed:

       Rule 701 of the Federal Rules of Evidence authorizes the admission of
       opinion evidence by a lay witness. “Such lay opinion testimony is permitted
       under Rule 701 because it has the effect of describing something that the
       jurors could not otherwise experience for themselves by drawing upon the
       witness’s sensory and experiential observations that were made as a
       first-hand witness to a particular event.” United States v. Freeman, 730 F.3d
       590, 595 (6th Cir. 2013) (quoting United States v. Jayyousi, 657 F.3d 1085,
       1120 (11th Cir. 2011) (Barkett, J., concurring in part and dissenting in part)).
       To ensure that lay testimony serves the “objective of putting the trier of fact
       in possession of an accurate reproduction of the event,” Rule 701 provides
       that the witness’s testimony must be: “(a) rationally based on the witness’s
       perception; (b) helpful to clearly understanding the witness’s testimony or to
       determining a fact in issue; and (c) not based on scientific, technical, or other
       specialized knowledge within the scope of Rule 702.” Id. (quoting Fed. R.
       Evid. 701 & advisory committee’s note). “The burden is on the proponent to
       provide adequate foundation for the testimony.” Id. at 595–96 (citing United
       States v. Grinage, 390 F.3d 746, 749 (2d Cir. 2004)). Further, “[i]f a witness’s
       testimony fails to meet any one of the three foundational requirements, it is
       not admissible.” Id. (citing Fed. R. Evid. 701). However, the decision of
       whether or not to admit certain testimony under Rule 701 is committed to the
       sound discretion of the district court. United States v. Freeman, 730 F.3d
       590, 595 (6th Cir. 2013); United States v. White, 492 F.3d 380, 398 (6th Cir.
       2007); United States v. Jackson, 688 F.2d 1121, 1123 (7th Cir. 1982) (citing
       United States v. Skeet, 665 F.2d 983 (9th Cir. 1982); Bohannon v. Pegelow,
       652 F.2d 729, 732 (7th Cir. 1981); United States v. Borrelli, 621 F.2d 1092
       (10th Cir.), cert. denied, 442 U.S. 956 (1980); United States v. Butcher, 557
       F.2d 666 (9th Cir. 1977)).

       Here, Defendant requests that the Court exclude two lay opinions from
       evidence. The first is that of Officer Andre Shaw, who made an identification
       from a wanted poster prepared by LMPD. This wanted poster used still
       surveillance photos from the first Cricket Wireless robbery. The second is
       that of Detective Ricky Guffey, who made an identification of Defendant from

                                             -23-
       Duke’s proffered photo and Defendant’s mugshot.

       With respect to Shaw’s identification from the wanted poster, a number of
       circuits have ruled in a variety of circumstances that opinion testimony
       identifying a defendant from surveillance photographs may indeed be helpful
       to the jury and is therefore admissible in the trial court’s discretion. See
       United States v. Maddox, 944 F.2d 1223, 1230–31 (6th Cir. 1991); United
       States v. Stormer, 938 F.2d 759, 762 (7th Cir. 1991); United States v. Wright,
       904 F.2d 403, 404–05 (8th Cir. 1990). Such testimony is admissible, at least
       when the witness possesses sufficiently relevant familiarity with the
       defendant that the jury cannot also possess, and when the photographs
       are not either so unmistakably clear or so hopelessly obscure that the
       witness is no better-suited than the jury to make the identification.
       United States v. Jackman, 48 F.3d 1, 4–5 (1st Cir. 1995); see United States
       v. Farnsworth, 729 F.2d 1158, 1160 (8th Cir. 1984) (“A witness’s opinion
       concerning the identity of a person depicted in a surveillance photograph is
       admissible if there is some basis for concluding that the witness is more
       likely to correctly identify the defendant from the photograph than is the
       jury.”); but see United States v. LaPierre, 998 F.2d 1460, 1465 (9th Cir.
       1993) (excluding opinion testimony by investigating police officer identifying
       defendant in surveillance photograph because defendant’s appearance had
       not changed between time of robbery and trial and officer had never seen
       defendant before in person).

United States v. Whittle, 2016 WL 4408992, at *6 (W.D. Ky. Aug. 16, 2016), aff’d 713 F.

App’x 457 (6th Cir. 2017) (emphasis added).

       There is an analogous approach employed in New York law where it is well settled

that if a defendant and identifying witness are known to each other, any identification is

merely confirmatory and a Wade hearing is not required. That is to say, New York law

allows for in-court identifications despite what would otherwise be considered unduly

suggestive pretrial procedures, provided the witness knew the defendant and was therefore

immune from suggestion. See People v. Rodriguez, 79 N.Y.2d 445, 449–50 (1992). In that

regard, New York courts hold pre-Wade or Rodriguez hearings to consider whether the

witness had sufficient familiarity with the defendant to eliminate the issue of police

suggestiveness in the identification process, so as to render the identification confirmatory.

                                             -24-
See Kelly v. Lee, No. 11-CV-3903 (CBA), 2014 WL 4699952 (E.D.N.Y. Sept. 22, 2014).

It is clear that New York’s “confirmatory identification” rule tracks the federal standard that

identification procedures raise due process concerns only to the extent that they yield

“unreliable” identifications. Espinal v. Duncan, No. 00 Civ. 4844(RWS), 2000 WL 1774960,

at *3 (S.D.N.Y. Dec 4, 2000) (citing Manson v. Brathwaite, 432 U.S. at 114 ; and Neil v.

Biggers, 409 U.S. 188, 199–201). It is also clear that New York’s confirmatory identification

rule is also consistent with the emphasized language from the Whittle case, supra.

       Apparently adopting the New York approach, the Eastern District of New York held:

       Moreover, even if a pre-trial identification procedure is unduly suggestive, an
       in-court identification is still allowed as long as it is “independently reliable
       rather than the product of the earlier suggestive procedures.” United States
       v. Maldonado-Rivera, 922 F.2d 934, 973 (2d Cir. 1990). An in-court
       identification is therefore admissible, despite an improper pre-trial
       identification procedure, if the witness is familiar with the defendant prior to
       the incident. See, e.g., Stanley, 2009 WL 5066864, at *5 (witness “was a
       co-conspirator and had spent one to two days with the defendant”); Johnson
       v. Walker, No. CV-01-6862, 2003 WL 22002420, at *9 (E.D.N.Y. Aug. 25,
       2003) (“[T]he fact that petitioner was known to the eyewitness and was not
       a stranger is itself compelling evidence of an independent source for the
       identification.”); Espinal v. Duncan, No. 00 CIV. 4844, 2000 WL 1774960, at
       *3 (S.D.N.Y. Dec. 4, 2000) (finding “that the in-court identification was
       reliable notwithstanding the prior photographic display” because “Santiago
       already knew Espinal ‘by first name as well as street name, ... knew where
       [Espinal] lived and the car he drove, and [ ] had seen him at least 20 times
       in the prior year.’” (alterations in original)).

United States v. Crumble, No. 18-CR-32 (ARR), 2018 WL 1737642, at *2 (E.D.N.Y. Apr.

11, 2018).

       Upon de novo review, and after consideration of Defendant’s objections to Judge

Feldman’s recommendations with respect to his application to suppress identification

evidence, the Court must determine whether each of the five witnesses whom the

government intends to call has “sufficiently relevant familiarity with the defendant that the

                                             -25-
jury cannot also possess, and [that] the photographs are not either so unmistakably clear

or so hopelessly obscure that the witness is no better-suited than the jury to make the

identification,” United States v Whittle, supra, to permit lay opinion testimony. Therefore,

the Court directs the government, by August 30, 2019, to provide to Court and Defendant

the following: (1) an affidavit from each of the identifying witnesses it intends to call at trial,

detailing each one’s familiarity with Defendant, including the time frame of contacts,

number of contacts within such time frame, and the manner and means by which each

knew Defendant, mindful, of course, that the crime occurred on August 12, 2003; and

(2) any police reports relating to the identification of Defendant buy such witnesses from

surveillance photographs. Additionally, the government is directed to provide to the Court

by August 30, 2019, copies of the surveillance photographs at issue.

Chart B No. 8 Motion to Suppress Evidence (jail calls), ECF No. 74(17-CR-6016); ECF
No. 103 (17-CR-6017)

       As to ECF No. 103 (17-CR-6017), the Court denies as moot Defendant’s application

to suppress jail calls based upon the representation by the government that it does not

intend not to introduce any such evidence at the trial of the subject indictment. As to ECF

No. 74 (17-CR-6016), the Court reserves on Defendant’s application to suppress jail calls,

ECF No. 74, and reserves on Defendant’s application that the Court consider a further

submission, ECF No. 106 in support of his motion to suppress.



                                       SUMMARY
               Accordingly, upon de novo of the R & R, 17-CR-6016, ECF No, 96 AND 17-

CR-6017, ECF No. 124, the Court directs as follows:



                                               -26-
                                         CHART C

     DOCUMENT NAME            17-CR-6016           17-CR-6017            DISPOSITION
 3   Motion to Dismiss                             ECF #77               DENIED
     Count 2
     Motion to Suppress       ECF #60              ECF #80               DENIED
 5   Evidence (DNA)           (Franks)             (Franks);
                                                   statements and
                                                   DNA sample
 7   Motion for Brady                              ECF #82               Disclosure as
     Disclosure and                                                      directed.
     Suppression of ID                                                   Reserved as to
     Evidence                                                            admission of
                                                                         “ID testimony>”
 8   Motion to Suppress       ECF # 74             ECF #103              Denied as moot
     Evidence ( jail calls)                                              (ECF # 103;
                                                                         Reserved ECF
                                                                         # 74


IT IS SO ORDERED.

Dated:        August 16, 2019
              Rochester, New York
                                ENTER:


                                          /s/ Charles J. Siragusa
                                          CHARLES J. SIRAGUSA
                                          United States District Judge




                                           -27-
